Case 6:19-cv-01523-TJM-ATB Document 24-2 Filed 05/13/19 Page 1 of 11




             EXHIBIT B
Case 6:19-cv-01523-TJM-ATB Document 24-2 Filed 05/13/19 Page 2 of 11
                     Stephanie M. Molden, M.D.

 1             IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
 2                     CHARLESTON DIVISION
 3    IN RE: C.R. BARD, INC. PELVIC        : CASE NO.
      REPAIR SYSTEM PRODUCTS LIABILITY     : 2:10-MD-2187
 4    LITIGATION                           :
      _________________________________    : MDL NO. 2187
 5    THIS DOCUMENT RELATES TO:            :
                                           :
 6    EUNICE S. ARRUDA                     :
                                           :
 7                       vs.               :
                                           :
 8    C.R. BARD, INC.                      :
                                           :
 9    CASE NO. 2:12-CV-8880                :
                              -   -    -
10
                        Friday, April 26, 2019
11
                                       -    -    -
12
13                 Transcript of the videotape
14    deposition testimony of STEPHANIE M. MOLDEN,
15    M.D., taken stenographically in the
16    above-entitled matter before DONNA ROSNER, a
17    Certified Court Reporter, License No. XI001976,
18    and Notary Public, held at Reed Smith, LLP, 136
19    Main Street, Suite 250, Princeton, New Jersey,
20    commencing at 9:54 a.m.
21
22
23
24
                  GOLKOW LITIGATION SERVICES, INC.
25               877.370.3377 ph| 917.591.5672 fax

Golkow Litigation Services                                             Page 1
Case 6:19-cv-01523-TJM-ATB Document 24-2 Filed 05/13/19 Page 3 of 11
                     Stephanie M. Molden, M.D.

 1    believe that you cannot rely on the opinions of
 2    the FDA?
 3                      MS. GEIST:      Objection to form.
 4                      THE WITNESS:       That's a loaded
 5    question.
 6                      It depends.      Sometimes I do.        But I
 7    can respectfully disagree when they're not the
 8    ones using it and seeing it and treating patients
 9    every day.
10    BY MS. LIUZZA:
11           Q.         Okay.    So you, as an expert in this
12    field, pick and choose which positions or
13    statements by the FDA you will or will not rely
14    on; is that correct?
15                      MS. GEIST:      Objection to form and
16    argumentative.
17                      THE WITNESS:       I don't have a choice
18    on what I can rely on.
19                      (Court reporter clarification.)
20                      MS. GEIST:      And argumentative.
21                      THE WITNESS:       I don't have a choice
22    on what I can rely on.           I can't use a product
23    that's not approved by the FDA or available.                     It
24    doesn't mean I agree with all of their
25    commenting.

Golkow Litigation Services                                             Page 30
Case 6:19-cv-01523-TJM-ATB Document 24-2 Filed 05/13/19 Page 4 of 11
                     Stephanie M. Molden, M.D.

 1    BY MS. LIUZZA:
 2           Q.         Have there been other statements or
 3    positions issued by the FDA with regard to
 4    transvaginal mesh that you have disagreed with?
 5                      MS. GEIST:      Objection to form.
 6    Overly broad.
 7                      THE WITNESS:       It's hard to answer
 8    that.    You would have to give me a specific.
 9    BY MS. LIUZZA:
10           Q.         Okay.    But as we sit here today, we
11    know of one instance.          You disagree with the news
12    release; is that correct?
13           A.         I do.
14           Q.         Okay.    Any other positions or
15    statements that you disagree with the FDA that
16    you can recall as you sit here today?
17                      MS. GEIST:      Same objection.        Overly
18    broad.
19                      THE WITNESS:       Not off the top of my
20    head.
21    BY MS. LIUZZA:
22           Q.         Have you previously opined in any
23    studies or papers that the use of vaginal mesh
24    products for the treatment of pelvic organ
25    prolapse was safe and effective?

Golkow Litigation Services                                             Page 31
Case 6:19-cv-01523-TJM-ATB Document 24-2 Filed 05/13/19 Page 5 of 11
                     Stephanie M. Molden, M.D.

 1    correct?
 2                      MS. GEIST:      Objection to form.
 3                      THE WITNESS:       Different as compared
 4    to?
 5    BY MS. LIUZZA:
 6           Q.         Likely, medical certainty.
 7           A.         Yes.
 8           Q.         So, again, here you're saying it's a
 9    possibility that this is -- you're using that for
10    possibility; is that correct?
11           A.         I cannot rule out the fact that she
12    had preoperative voiding dysfunction issues based
13    on her history.
14           Q.         But you're not saying that to a
15    reasonable degree of medical certainty she had
16    those issues?
17           A.         She definitely had those issues at
18    one point.      We don't know if they resolved prior
19    to the sling, because there's no documentation to
20    support that.
21           Q.         Have you ever treated a patient who
22    complained of pelvic plain -- pelvic pain
23    following implant of synthetic mesh in your
24    practice?
25                      MS. GEIST:      Objection to form.

Golkow Litigation Services                                             Page 58
Case 6:19-cv-01523-TJM-ATB Document 24-2 Filed 05/13/19 Page 6 of 11
                     Stephanie M. Molden, M.D.

 1    define that.
 2    BY MS. LIUZZA:
 3           Q.         Do you know the intensity of Ms.
 4    Arruda's pain prior to her mesh implantation?
 5           A.         Only based on the records I have.
 6    And there weren't a lot of -- there wasn't a lot
 7    of mention specific to that, to be honest.
 8           Q.         Do you know the intensity of Ms.
 9    Arruda's pain after her mesh implantation?
10           A.         Again, based on only the records I
11    have.
12           Q.         Did you rule out the Align TO as a
13    cause of Ms. Arruda's pelvic pain in this case?
14           A.         I did not rule it out.
15           Q.         In your opinion, is the Align TO a
16    possible cause of Ms. Arruda's pelvic pain in
17    this case?
18           A.         I think it is a possible cause of
19    some of her pelvic pain, but not all.
20           Q.         Do you believe that the Align TO is
21    a probable cause of Ms. Arruda's pelvic pain in
22    this case?
23                      MS. GEIST:      Objection to form.
24                      THE WITNESS:       I can't say that,
25    because she has so many other reasons that I

Golkow Litigation Services                                             Page 63
Case 6:19-cv-01523-TJM-ATB Document 24-2 Filed 05/13/19 Page 7 of 11
                     Stephanie M. Molden, M.D.

 1    factor of painful sex in a patient following
 2    implantation?
 3                      MS. GEIST:      Objection to form.
 4    Overly broad.
 5                      THE WITNESS:       Yes.
 6    By MS. LIUZZA:
 7           Q.         Have you ever removed a synthetic
 8    sling to alleviate a patient's painful sex?
 9                      MS. GEIST:      Same objection.        Overly
10    broad.
11                      THE WITNESS:       Rarely, but yes.
12    BY MS. LIUZZA:
13           Q.         Can the Align TO sling cause painful
14    sex in a patient following implantation?
15                      MS. GEIST:      Objection to form.
16                      THE WITNESS:       It's possible.
17    BY MS. LIUZZA:
18           Q.         Is it your understanding that one
19    reason for Ms. Arruda's mesh removal on February
20    18, 2012 was to alleviate painful sex that she
21    was experiencing?
22           A.         Yes.
23           Q.         Did you rule out the Align TO as a
24    cause of the painful sex that Ms. Arruda was
25    experiencing?

Golkow Litigation Services                                             Page 68
Case 6:19-cv-01523-TJM-ATB Document 24-2 Filed 05/13/19 Page 8 of 11
                     Stephanie M. Molden, M.D.

 1           A.         I did not rule it out completely;
 2    no.
 3           Q.         And, again, you list several things
 4    that you believe could possibly be the reason
 5    that she was experiencing painful sex.                Is that
 6    correct?
 7                      MS. GEIST:      Objection to form.
 8                      THE WITNESS:       It could be the reason
 9    or in addition to; yes.
10    BY MS. LIUZZA:
11           Q.         And one of them, again, is a long
12    history of back pain.          Is that correct?
13           A.         Indirectly, yes.
14           Q.         How did you determine that the long
15    history of back pain could not be ruled out as a
16    cause or contributing factor of Ms. Arruda's
17    painful sex?
18           A.         Again, because of the pelvic floor
19    muscles that are part of that, as a reaction they
20    can tense up and cause pain during sex.
21           Q.         Are you relying on anything in Ms.
22    Arruda's medical records that supports your
23    position that her long history of back pain could
24    be the cause of her painful sexual experience?
25           A.         I'm giving possibilities based on

Golkow Litigation Services                                             Page 69
Case 6:19-cv-01523-TJM-ATB Document 24-2 Filed 05/13/19 Page 9 of 11
                     Stephanie M. Molden, M.D.

 1    bowels and the things that occupy the pelvis or
 2    the joints, or other musculature, they can have a
 3    reaction of levator spasm, and that can cause
 4    pain or dyspareunia in patients.
 5           Q.         How about for Crohn's disease?
 6           A.         Well, that's part of the bowel
 7    complaints.
 8           Q.         So your opinions would be the same
 9    as related to my questions about bowel issues?
10           A.         Yes.    I mean, the bowels extend
11    toward -- I mean, the bowels aren't just the
12    bowels.     They're the rectum, as well, and the
13    rectum is just behind the vagina.               So they're all
14    in the same location.          Sometimes it can be very
15    difficult to determine where is the pain
16    originating.
17           Q.         Are you relying on anything in Ms.
18    Arruda's medical issues other than the presence
19    of bowel issues and Crohn's disease that provides
20    a linkage of those two to Ms. Arruda's complaints
21    of painful sex?
22           A.         No.    But even her GYN, at times,
23    mentions bowels when he's talking about pain with
24    no other mention of any other etiology.                 So it
25    was clearly on his mind, as well.

Golkow Litigation Services                                             Page 72
Case 6:19-cv-01523-TJM-ATB Document 24-2 Filed 05/13/19 Page 10 of 11
                     Stephanie M. Molden, M.D.

 1                      Honestly, she has a poor exam and
 2    evaluation of her pain in her records.                 I don't
 3    think it was fully vetted.
 4           Q.         Okay.     Have you ever treated a
 5    patient who complains of more frequent UTIs
 6    following implantation of synthetic mesh?
 7                      MS. GEIST:      Objection to form.
 8    Overly broad.
 9                      THE WITNESS:       Occasionally.
10    BY MS. LIUZZA:
11           Q.         Have you ever treated a patient who
12    complained of more frequent UTIs following
13    implantation of the Align TO mesh?
14           A.         Specifically, no.         I don't recall.
15           Q.         Is it no, or you don't recall?
16           A.         I don't recall.
17                      I mean, the answer would be no based
18    on my memory, but it's hard to be specific to a
19    particular sling.
20           Q.         Have you ever determined that a
21    synthetic mesh sling was the cause or
22    contributing factor of urinary tract infections
23    following implantation?
24                      MS. GEIST:      Objection to form.
25    Overly broad.

Golkow Litigation Services                                              Page 73
Case 6:19-cv-01523-TJM-ATB Document 24-2 Filed 05/13/19 Page 11 of 11
                     Stephanie M. Molden, M.D.

 1                      MS. GEIST:      Objection to form.
 2    Overly broad.        Calls for speculation.
 3                      THE WITNESS:       Any incontinence
 4    procedure, including slings, not specifically
 5    Align, can increase in some patients a risk of
 6    urgency and frequency postoperatively.
 7    BY MS. LIUZZA:
 8           Q.         So the implantation of the Align TO
 9    sling can lead to urge incontinence in a patient;
10    correct?
11                      MS. GEIST:      Same objection.         Overly
12    broad.
13                      THE WITNESS:       I wouldn't say
14    specifically urge incontinence, but it can
15    increase urgency.
16    BY MS. LIUZZA:
17           Q.         Did you rule out Ms. Arruda's
18    continued urge incontinence as being caused by
19    the Align -- implantation of the Align TO sling?
20           A.         I did not rule it out.
21           Q.         Why not?
22           A.         Because, as we just mentioned, it is
23    a possible risk factor for increasing those
24    symptoms in some patients.
25           Q.         Are there any documents or records

Golkow Litigation Services                                              Page 96
